 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
STANDSTILL AGREEMENT
 
This Standstill Agreement (this “Agreement”) is made by and between Alliance
Bancorp, Inc. of Pennsylvania (“Alliance Bancorp”) on the one hand, and
Financial Edge Fund, L.P., Financial Edge - Strategic Fund, L.P., PL Capital
Focused Fund, L.P., Goodbody/PL Capital, L.P., PL Capital, LLC, PL Capital
Advisors, LLC, Goodbody/PL Capital, LLC, John W. Palmer, Richard J. Lashley,
Howard Henick, ScurlyDog Capital, LLC, SD Capital Partners, LLC and SD Financial
Institutions and Value Opportunity Fund, LP  (collectively, the “PL Capital
Parties”), on the other hand, on behalf of themselves and their respective
affiliates (Alliance Bancorp and the PL Capital Parties together, collectively,
the “Parties”).  In consideration of the covenants, promises and undertakings
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
1.         Board Expansion and Membership
 
On March 19, 2014, the Board of Directors of Alliance Bancorp will be expanded
from its present eight-member size to nine members, and Howard Henick will be
appointed a director of Alliance Bancorp to serve in the class of directors with
terms expiring at Alliance Bancorp’s 2014 annual meeting of shareholders.  At
the end of this initial term as a director, Mr. Henick will be re-nominated for
an additional three-year term, ending at Alliance Bancorp’s 2017 annual meeting
of shareholders. At all times from and after the date of this Agreement,
Alliance Bancorp’s Board of Directors will also appoint, at its sole discretion,
all other persons to fill remaining director positions or vacancies on the
Alliance Bancorp Board of Directors.  Mr. Henick shall receive the normal
compensation and benefits paid to directors of Alliance Bancorp while he serves
as a director thereof.
 
On March 19, 2014, the Board of Directors of Alliance Bancorp will cause the
Board of Directors of Greater Delaware Valley Savings Bank, doing business as
Alliance Bank (the “Bank”), to expand the Bank’s Board of Directors to nine
members and to appoint Mr. Henick to fill the vacancy created by the expansion
of the Bank’s Board of Directors to serve in the class of directors with terms
expiring at Alliance Bank’s 2014 annual meeting of shareholders. Upon Mr.
Henick’s election by the shareholders of Alliance Bancorp at the 2014 annual
meeting of shareholder of Alliance Bancorp, Mr. Henick will be re-elected to a
full three-year term to the Bank’s Board of Directors, ending at the Bank’s 2017
annual meeting.  Mr. Henick shall receive the normal compensation and benefits
paid to directors of the Bank while he serves as a director thereof.
 
Mr. Henick or the Substitute (as hereinafter defined), as the case may be,
agrees to promptly submit his resignation as a member of the Board of Directors
of each of Alliance Bancorp and the Bank upon the termination of this Agreement
pursuant to Section 15 hereof.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.         Standstill
 
The PL Capital Parties each agree that during the Standstill Period (as
hereinafter defined), the PL Capital Parties and their affiliates or associates
(as defined in Rule 12b-2 promulgated pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) will not (and they will not assist or
encourage others to), directly or indirectly, in any manner, without prior
written approval of the Board of Directors of Alliance Bancorp:
 
(i)   acquire, offer or propose to acquire, solicit an offer to sell or agree to
acquire directly or indirectly, alone or in concert with others, by purchase,
gift, tender, exchange or otherwise, any direct or indirect beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) or any direct or
indirect interest in any securities or direct or indirect rights, warrants or
options to acquire, or securities convertible into or exchangeable for
(collectively, an “Acquisition”), any securities of Alliance Bancorp, such that
as a result of such of such Acquisition, the PL Capital Parties would maintain
beneficial ownership in excess of 9.99% of the outstanding shares of Alliance
Bancorp common stock;
 
(ii)   make, engage in, or in any way participate in, directly or indirectly,
alone or in concert with others, any “solicitation” of “proxies” or consents to
vote (as such terms are used in the proxy rules of the Securities and Exchange
Commission promulgated pursuant to Section 14 of the Exchange Act) or seek to
advise, encourage or influence in any manner whatsoever any person with respect
to the voting of any voting securities of Alliance Bancorp;
 
(iii)   form, join, encourage, influence, advise or in any way participate in a
“group” within the meaning of Section 13(d)(3) of the Exchange Act (other than a
group involving solely the PL Capital Parties) with respect to any voting
securities of Alliance Bancorp or otherwise in any manner agree, attempt, seek
or propose to deposit any securities of Alliance Bancorp in any voting trust or
similar arrangement, or subject any securities of Alliance Bancorp to any
arrangement or agreement with respect to the voting thereof, except as expressly
set forth in this Agreement (for the benefit of clarification and the avoidance
of doubt, this provision shall not prohibit changes in the membership of the
group involving the PL Capital Parties as long as any additional member(s)
acknowledges and agrees to be bound by the terms of this Agreement);
 
(iv)   acquire, offer or propose to acquire or agree to acquire, directly or
indirectly, alone or in concert with others, by purchase, tender, exchange or
otherwise, (a) any of the assets, tangible and intangible, direct or indirect,
of Alliance Bancorp or (b) direct or indirect rights, warrants or options to
acquire any assets of Alliance Bancorp;
 
(v)   arrange, or in any way participate, directly or indirectly, in any
financing (except for margin loan financing for shares beneficially owned) for
the purchase of any securities or securities convertible or exchangeable into or
exercisable for any securities or assets of Alliance Bancorp;
 
(vi)   otherwise act, alone or in concert with others, propose or to seek to
offer to Alliance Bancorp or any of its shareholders any business combination,
restructuring, recapitalization or similar transaction to or with Alliance
Bancorp or the Bank or otherwise seek, alone or in concert with others, to
control or change the management, Board of Directors or policies of Alliance
Bancorp or the Bank, propose or seek any amendment, waiver or modification of
the articles of incorporation or bylaws of Alliance Bancorp, nominate any person
as a director of Alliance Bancorp who is not nominated by the then incumbent
directors (provided that if there is a vacancy on the Alliance Bancorp Board of
Directors the PL Capital Parties may submit suggestions on a confidential basis
to the Alliance Bancorp Board of Directors or the Nominating and Governance
Committee of the Alliance Bancorp Board of Directors for nominees to the Board
of Directors pursuant to the nomination policy adopted by the Board of
Directors), or propose any matter to be voted upon by the shareholders of
Alliance Bancorp;
 
 
2

--------------------------------------------------------------------------------

 
(vii)  directly or indirectly, sell, transfer or otherwise dispose of any
interest in the shares of Alliance Bancorp common stock beneficially owned by
the PL Capital Parties to any person that would reasonably be understood to be
the beneficial owner of 5% or more of the outstanding shares of Alliance Bancorp
common stock;
 
(viii)  except in connection with the enforcement of this Agreement, initiate or
participate, by encouragement or otherwise, in any litigation against Alliance
Bancorp or the Bank or their respective directors or officers, or in any
derivative litigation on behalf of Alliance Bancorp, except for testimony which
may be required by law; or
 
(ix)  announce an intention to do, or enter into any arrangement or
understanding with others to do, or advise, assist or encourage others to do,
any of the actions restricted or prohibited under clauses (i) through (viii) of
this Paragraph 2, publicly announce or disclose any request to be excused from
any of the foregoing obligations of this Paragraph 2 or otherwise take or cause
any action or make any statement inconsistent with any of the foregoing.
 
At any Alliance Bancorp annual meeting of shareholders during the Standstill
Period, the PL Capital Parties agree: (1) to vote all shares of Alliance Bancorp
they or any of them beneficially own in favor of the nominees for election or
reelection as director of Alliance Bancorp selected by the Board of Directors of
Alliance Bancorp and agree otherwise to support such director candidates, and
(2) with respect to any other proposal submitted by any Alliance Bancorp
shareholder to a vote of the Alliance Bancorp shareholders, to vote all of the
Alliance Bancorp shares they beneficially own in accordance with the
recommendation of the Alliance Bancorp Board of Directors with respect to any
such shareholder proposal.
 
Notwithstanding anything in this Agreement to the contrary, nothing herein will
be construed to limit or affect:  (1) any action or inaction by Mr. Henick or
the Substitute in his capacity as a member of Alliance Bancorp’s Board of
Directors or the Bank’s Board of Directors, provided he acts in good faith in
the discharge of his fiduciary duties as a Board member; or (2) the ability of
the PL Capital Parties to engage in discussions relating to the topics listed in
Paragraph 2 of this Agreement directly with the President and Chief Executive
Officer of Alliance Bancorp, or upon invitation, with other members of
management or the board of directors of Alliance Bancorp.
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
The “Standstill Period” shall begin as of the date of this Agreement and shall
remain in full force and effect until the later of (1) the close of business on
the date of the 2015 annual meeting of shareholders of Alliance Bancorp or (2)
the last day that Mr. Henick or any substitute for Mr. Henick nominated by the
PL Capital Parties pursuant to Section 4 hereof (the “Substitute”), as the case
may be, serves as a director of Alliance Bancorp or Alliance Bank.
 
Notwithstanding anything in this Agreement to the contrary, at the sole option
of Alliance Bancorp, the Standstill Period may be terminated by Alliance Bancorp
in the event that the beneficial ownership of the PL Capital Parties decreases
below 5% of the outstanding shares of Alliance Bancorp common stock (in which
event, Mr. Henick or the Substitute, as the case may be, shall promptly submit
his resignation as a director of Alliance Bancorp and the Bank).
 
3.         Non-Disparagement
 
During the Standstill Period, the PL Capital Parties agree not to disparage
Alliance Bancorp or any officers, directors (including director nominees) or
employees of Alliance Bancorp or its affiliates or subsidiaries in any public or
quasi-public forum, and Alliance Bancorp agrees not to disparage any of the PL
Capital Parties or any officers or employees of the PL Capital Parties in any
public or quasi-public forum.
 
4.         PL Capital Nominees
 
During the Standstill Period, the PL Capital Parties agree not to nominate any
other candidate for director of Alliance Bancorp or the Bank at any time except,
in the event of death, disability or resignation of Mr. Henick, the Substitute
nominee of PL Capital Parties, whose substitution shall be subject to (1) the
approval of the Alliance Bancorp Board of Directors in its sole discretion,
which approval shall not be unreasonably withheld or delayed, and (2) the
Substitute’s execution of a written agreement, in form and substance reasonably
acceptable to Alliance Bancorp.
 
5.         Authority
 
Each of the Parties that is a corporation or other legal entity and each
individual Party executing this Agreement on behalf of a corporation or other
legal entity, represents and warrants that: (a) such corporation or other legal
entity is duly organized, validly authorized and in good standing, and possesses
full power and authority to enter into and perform the terms of this Agreement;
(b) the execution, delivery and performance of the terms of this Agreement have
been duly and validly authorized by all requisite acts and consents of the
company or other legal entity and do not contravene the terms of any other
obligation to which the corporation or other legal entity is subject; and (c)
this Agreement constitutes a legal, binding and valid obligation of each such
entity, enforceable in accordance with its terms.
 
6.         Expenses
 
All costs and expenses incurred in connection with this Agreement shall be paid
by the party incurring such expenses.
 
 
 
4

--------------------------------------------------------------------------------

 
7.         Amendment In Writing
 
This Agreement and each of its terms may only be amended, waived, supplemented
or modified in a writing signed by the signatories hereto or their respective
clients.
 
8.         Governing Law/Venue/Jurisdiction
 
This Agreement, and the rights and liabilities of the Parties hereto, shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania without regard to conflict of law provisions.  The venue and
jurisdiction for adjudication of any and all disputes between the Parties to
this Agreement shall be in the Circuit Court in and for Delaware County,
Commonwealth of Pennsylvania.
 
9.         Notice of Breach and Remedies
 
The Parties expressly agree that an actual or threatened breach of this
Agreement by any Party will give rise to irreparable injury that cannot
adequately be compensated by damages. Accordingly, in addition to any other
remedy to which it may be entitled, each Party shall be entitled to seek a
temporary restraining order or injunctive relief to prevent a breach of the
provisions of this Agreement or to secure specific enforcement of its terms and
provisions.
 
The PL Capital Parties expressly agree that they will not be excused or claim to
be excused from performance under this Agreement as a result of any material
breach by Alliance Bancorp unless and until Alliance Bancorp is given written
notice of such breach and thirty (30) business days either to cure such breach
or for Alliance Bancorp to seek relief in court.  If Alliance Bancorp seeks
relief in court, the PL Capital Parties irrevocably stipulate that any failure
to perform by the PL Capital Parties shall be deemed to constitute irreparable
harm under this Agreement, therefore Alliance Bancorp shall not be required to
provide further proof of irreparable harm in order to obtain equitable relief
and the PL Capital Parties shall not deny or contest that such circumstances
would cause Alliance Bancorp irreparable harm.  If, after such thirty (30)
business day period, Alliance Bancorp has not either reasonably cured such
material breach or obtained relief in court, the PL Capital Parties may
terminate this Agreement by delivery of written notice to Alliance Bancorp.
 
Alliance Bancorp expressly agrees that it will not be excused or claim to be
excused from performance under this Agreement as a result of any material breach
by the PL Capital Parties or any of them unless and until the PL Capital Parties
are given written notice of such breach and thirty (30) business days either to
cure such breach or for the PL Capital Parties to seek relief in court.  If the
PL Capital Parties seek relief in court, Alliance Bancorp irrevocably stipulates
that any failure to perform by Alliance Bancorp shall be deemed to constitute
irreparable harm under this Agreement, therefore the PL Capital Parties shall
not be required to provide further proof of irreparable harm in order to obtain
equitable relief and Alliance Bancorp shall not deny or contest that such
circumstances would cause the PL Capital Parties irreparable harm.  If, after
such thirty (30) business day period, the PL Capital Parties have not either
reasonably cured such material breach or obtained relief in court, Alliance
Bancorp may terminate this Agreement by delivery of written notice to the PL
Capital Parties.
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
10.       Counterparts
 
This Agreement may be executed in counterparts, each of which shall be
considered to be an original or true copy of this Agreement.  Faxed signatures
shall be presumed valid.
 
11.       Nonwaiver
 
The failure of any one of the Parties to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive the Parties of the right thereafter to insist upon strict adherence
to that term or any other term of this Agreement.
 
12.       Disclosure of This Agreement
 
The parties contemplate that the PL Capital Parties will file a Schedule 13D
amendment attaching this Agreement, that Alliance Bancorp will file a Form 8-K
attaching this Agreement and that during the Standstill Period there will be no
other public comments (except as required by applicable regulations of the
Securities and Exchange Commission) by the Parties regarding this Agreement
other than a press release by Alliance Bancorp factually summarizing this
Agreement and referring to the Form 8-K filing, which press release shall be
subject to approval by the PL Capital Parties (such approval not to be
unreasonably withheld).
 
13.       Entire Agreement
 
This Agreement constitutes the full, complete and entire understanding,
agreement, and arrangement of and between the Parties with respect to the
subject matter hereof and supersedes any and all prior oral and written
understandings, agreements and arrangements between them.  There are no other
agreements, covenants, promises or arrangements between the Parties other than
those set forth in this Agreement (including the attachments hereto).
 
14.       Notice
 
All notices and other communications which are required or permitted hereunder
shall be in writing, and sufficient if by same-day hand delivery (including
delivery by courier) or sent by fax, addressed as follows:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
If to the Alliance Bancorp Parties:
 
Dennis D. Cirucci
President and Chief Executive Officer
Alliance Bancorp, Inc. of Pennsylvania
541 Lawrence Avenue
Broomall, Pennsylvania 19008
Fax: (610) 359-6908
 
with a copy to:
 
Raymond A. Tiernan, Esq. and
Hugh T. Wilkinson, Esq.
Silver, Freedman, Taff & Tiernan LLP
3299 K Street, N.W., Suite 100
Washington, DC  20007
Fax: (202) 337-5502
 
If to the PL Capital Parties:
 
Richard J. Lashley
PL Capital, LLC
67 Park Place East
Suite 675
Morristown, New Jersey 07960
Fax: (973) 539-5404
 
with a copy to:
 
Phillip M. Goldberg, Esq.
Foley & Lardner LLP
321 North Clark Street, Suite 2800
Chicago, Illinois 60654-5313
Fax: (312) 832-4700
 
15.       Termination
 
This Agreement shall cease, terminate and have no further force and effect upon
the expiration of the last day of the Standstill Period as set forth in Section
2, unless earlier terminated pursuant to Section 9 hereof or by mutual written
agreement of the parties.
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
16.       Further Assurances
 
The PL Capital Parties and Alliance Bancorp agree to take, or cause to be taken,
all such further or other actions as shall reasonably be necessary to make
effective and consummate the transactions contemplated by this Agreement.
 
17.       Successors and Assigns
 
All covenants and agreements contained herein shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.
 
[Signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement on the
date set forth below.
 
 
Dated:  February 19, 2014
 
For:      Financial Edge Fund L.P.
Financial Edge - Strategic Fund L.P.
PL Capital Focused Fund L.P.
Goodbody/PL Capital L.P.
PL Capital LLC
PL Capital Advisors LLC
Goodbody/PL Capital LLC
 
For SD Capital Partners, LLC
     
By:       /s/Howard Henick                           
Howard Henick, Member
 
 
 
/s/John W. Palmer                                      
John W. Palmer
   
 
 
By:       /s/Richard J. Lashley       
Richard J. Lashley
Managing Member
 
/s/Richard J. Lashley                                  
Richard J. Lashley
 
 
By:       /s/John W. Palmer                            
John W. Palmer
Managing Member
 
 
 
 
/s/Howard Henick                                     
Howard Henick
 
For ScurlyDog Capital, LLC
 
By:       /s/Howard Henick                                                
Howard Henick, Authorized Representative
 
   
For SD Financial Institutions and Value Opportunity
        Fund, LP
 
By:       SD Capital Partners, LLC, General Partner
 
By:       /s/Howard Henick                                                   
Howard Henick, Member
 
   
For Alliance Bancorp, Inc. of Pennsylvania
 
By:       /s/Dennis D. Cirucci       
Dennis D. Cirucci
President and Chief Executive
  Officer
 
   

 
 
 
 
 
 
 
 
 
 
 
 
 
9